t c memo united_states tax_court kenneth c and elaine schmidt petitioners v commissioner of internal revenue respondent docket no filed date mark kutschenreuter for petitioners james e schacht for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' federal income taxes for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the sole issue for decision is whether petitioners are liable for self-employment_tax the resolution of this issue depends on whether petitioner kenneth c schmidt materially participated in the production of beets on his farm findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in richfield wisconsin at the time that their petition was filed with the court general background petitioner kenneth c schmidt petitioner is principally a dairy farmer petitioner also farms approximately acres of land petitioner works on his farm every day of the week for about hours per day the beet contracts in petitioner and dean foods co dean foods entered into a canning beet contract in which petitioner agreed to grow tons of canning beets on acres of land in and petitioner entered into similar contracts with dean foods except that he agreed to grow tons of canning beets on acres of land during such years each contract required petitioner to furnish the machinery labor and other facilities necessary for production of canning beets on land leased to the - nextrecord - company petitioner grew one beet crop per year in and pursuant to the terms of the beet contracts petitioner supplied the farm equipment and labor necessary to produce a beet crop in the years in issue the following labor was required to produce a beet crop first in the fall prior to planting petitioner would plow the field to make the soil loose for the next spring's planting the following spring petitioner would till and fertilize the soil in further preparation of planting then petitioner would plant and apply herbicide to the beets in late spring or summer petitioner would decide whether it was necessary to cultivate the beet crop in order to destroy any remaining weeds occasionally petitioner would pick stones by hand to clear his field finally in the fall almost one full year after the initial plowing petitioner would harvest the beet crop and arrange for its delivery to dean foods on average petitioner worked less than hours per year to produce the beet crop each of the contracts authorized dean foods to direct the date or dates on which the beet crop should be planted and harvested the contracts did not suggest dates on which petitioner should plow and till the soil apply fertilizer and herbicide pick stones or cultivate rather petitioner made - nextrecord - decisions regarding these farming procedures on his own without consulting dean foods petitioner owned and maintained almost all of the equipment that he needed in order to produce the beet crops petitioner paid for the beet seeds fertilizer and herbicide dean foods did not reimburse petitioner for these expenses petitioners' federal_income_tax returns petitioner received a document from dean foods styled notice to growers which stated all payment under dean foods raw product contracts are for leased land payments are considered rental income and as such are reportable to the internal_revenue_service on form_1099 in year of payment in and dean foods mailed to petitioner forms 1099-misc reporting rental income thereon in the amounts of dollar_figure dollar_figure and dollar_figure respectively on their federal_income_tax returns for those years petitioners reported such income from the company as rental income not subject_to self-employment_tax initially we note that there is no dispute between the parties regarding the taxability of the rental receipts from dean foods to petitioners in or as ordinary_income petitioners so reported the amounts on their and returns rather the dispute is whether such income is - nextrecord - income from self-employment and therefore subject_to the tax thereon opinion sec_1401 provides that in addition to other taxes a tax shall be imposed on the self-employment_income of every individual generally rentals from real_estate are excluded from the computation of net_earnings_from_self-employment sec_1402 there is an exception to the exclusion however with respect to any income derived by the owner or tenant of land if a such income is derived under an arrangement between the owner or tenant and another individual which provides that such other individual shall produce agricultural commodities on such land and that there shall be material_participation by the owner or tenant in the production or the management_of_the_production of such agricultural commodities and b there is material_participation by the owner or tenant with respect to any such commodity sec_1402 in other words if the income is derived under an arrangement which provides for the production of agricultural products on the land of the owner or tenant the owner and if the arrangement obligates the owner to materially participate in the production or the management_of_the_production of agricultural commodities and if the owner actually materially participates in the production or the management_of_the_production of agricultural commodities then the income received by the owner pursuant to the arrangement is considered earnings from self-employment see sec_1_1402_a_-4 income_tax regs the term 'production' refers to the physical work - nextrecord - performed and the expenses_incurred in producing a commodity and includes such activities as the actual work of planting cultivating and harvesting crops and the furnishing of machinery implements and seed sec_1_1402_a_-4 income_tax regs respondent contends that the payments received by petitioners under the contracts do not represent rentals from real_estate but rather represent compensation_for petitioner's services in producing the beet crop in the alternative respondent contends that if the payments received by petitioners are rentals from real_estate then such payments were received under an arrangement obligating petitioner to materially participate in the production of beets and that petitioner did materially participate in such production upon examination of the facts in this case we are convinced that petitioner was obligated to and did materially participate in the production of beets on his farm the contracts between dean foods and petitioner called for petitioner to supply the machinery labor and other facilities necessary for production of canning beets indeed petitioner supplied most of the necessary farm equipment and undertook all of the labor necessary to produce beets on his farm including plowing tilling and fertilizing the beet field planting the beets applying herbicide cultivating harvesting and arranging for delivery of the beet crop to dean foods cf ray v commissioner t c memo - nextrecord - petitioners emphasize that petitioner spent less than hours per year working to produce the beets it is true that the number of hours that petitioner worked towards producing the beets represented a small fraction of the total number of hours that he worked on his farm however this does not diminish the pivotal role that petitioner played in producing the beet crops in and petitioner performed all of the farming procedures necessary to produce at least tons of beets for each of the years in issue additionally petitioner bore the expenses of the beet seeds fertilizer and herbicide it is clear that without petitioner's efforts there would not have been a beet crop in any of the years in issue because we think that petitioner was required to and did materially participate in the production of beets on his farm the payments received by petitioners do not qualify as rentals from real_estate that may be excluded from the computation of net_earnings_from_self-employment in light of our conclusion it is not necessary for us to decide whether the payments received by petitioners constituted rentals or compensation_for services to reflect our conclusion herein - nextrecord - decision will be entered for respondent
